Title: To John Adams from Hezekiah Niles, 5 March 1817
From: Niles, Hezekiah
To: Adams, John


				
					Sir,
					Baltimore, March 5. 1817
				
				I am, indeed, gratified by the receipt of your letter of the 27th ulto. The approbation of those we ourselves reverence for their virtues, is, perhaps, the sweetest reward for our efforts to be useful.Only eleven volumes of the Weekly Register are yet finished. These may be forwarded, if you please, immediately to Boston, & can be easily sent to you, through Mr. Dawes; or by my agent there, Mr. Ballard, editor of the Patriot. The other subsequent volumes & the index may be transmitted through the same channel, when finished; bound to match.Each volume has a copious index already attached to it—but a general index, for the whole, is designed to be published—& to that I presume you allude.We generally understand it here that your great & good son is to return home to take an exalted place in the administration of the government of his country. So far as I know the public sentiment, it would be very agreeable to the people that he should.On this occasion, which, perhaps may be the only one in which opportunity may serve me for the purpose,—I thank you, most honestly, in my own name & in that of my children for that ardent zeal & steady fidelity that distinguished you in the times emphatically said “to have tried men’s souls”—& to express my hope that in the prosperity of a country so beloved & so served you have a satisfaction in your own mind “more precious than rubies.” I am, venerable & respected, Sir, / Sincerely, but with due deference, / your friend
				H Niles
			